Name: 98/489/EC: Council Decision of 6 July 1998 concerning the conclusion of the International Cocoa Agreement, 1993, on behalf of the Community
 Type: Decision
 Subject Matter: international affairs;  trade policy;  plant product
 Date Published: 1998-08-07

 Avis juridique important|31998D048998/489/EC: Council Decision of 6 July 1998 concerning the conclusion of the International Cocoa Agreement, 1993, on behalf of the Community Official Journal L 220 , 07/08/1998 P. 0001 - 0024COUNCIL DECISION of 6 July 1998 concerning the conclusion of the International Cocoa Agreement, 1993, on behalf of the Community (98/489/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228(2) thereof,Having regard to the proposal from the Commission,Whereas the International Cocoa Agreement, 1993, has been signed by the Community and its Member States;Whereas, by Council Decision 94/109/EC of 7 February 1994 concerning the signing and provisional application of the International Cocoa Agreement, 1993, on behalf of the Community (1), the Community, in its capacity as an importing member, notified the Secretary-General of the United Nations Organisation of its intention to apply the Agreement provisionally pending completion of the internal procedures required for its conclusion;Whereas most of the Member States of the Community have notified provisional application of the Agreement pending the deposit, jointly with the Community, of the instruments of ratification, acceptance or approval;Whereas the ratification, acceptance or approval procedures in the Member States have reached a stage that is sufficiently advanced for the instruments of ratification, acceptance or approval to be deposited jointly,HAS DECIDED AS FOLLOWS:Article 1The International Cocoa Agreement, 1993, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to deposit the instrument of approval on behalf of the Community.Done at Brussels, 6 July 1998.For the CouncilThe PresidentR. EDLINGER(1) OJ L 52, 23.2.1994, p. 25.